       Case 1:18-cv-00988-DAD-HBK Document 53 Filed 08/11/21 Page 1 of 2

                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA



TOMMY MACKEY,                                      Case No. 1:18-cv-0988-DAD-HBK (PC)

                 Plaintiff,

        v.

R. RODRIQUEZ, et al.,
                                          AMENDED ORDER & WRIT OF HABEAS CORPUS
                 Defendants.                  AD TESTIFICANDUM1
                                          /

         Tommy Mackey, CDCR # AI-5375, a necessary and material witness on his own behalf
in a settlement conference in this case on September 7, 2021, is now confined in Richard J.
Donovan Correctional Facility (RJD) in San Diego, California, in the custody of the Warden. In
order to secure this inmate’s attendance, it is necessary that a Writ of Habeas Corpus ad
Testificandum issue commanding the custodian to produce the inmate before Magistrate Judge
Barbara A. McAuliffe, by Zoom video conference from his place of confinement, on Tuesday,
September 7, 2021, at 1:30 p.m.

ACCORDINGLY, IT IS ORDERED:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to appear by video conference (via Zoom) to testify in United States District Court
at the time and place above, until completion of court proceedings or as ordered by the court; and
thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.


                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, RJD, 480 Alta Road, San Diego, California 92179:

       WE COMMAND you to produce the inmate named above, along with any necessary
legal property, to appear by video conference (via Zoom) to testify before Judge McAuliffe at

1 This writ is amended due to Plaintiff’s transfer to a different correctional facility that does not have
video conference availability on the former date and reflects the new settlement date of September 7,
2021 at 1:30 p.m., as opposed to the prior date, September 2, 2021 at 9:30 a.m.
                                                      1
       Case 1:18-cv-00988-DAD-HBK Document 53 Filed 08/11/21 Page 2 of 2
the time and place above, or as ordered by the court until completion of the settlement
conference; and thereafter return the inmate to above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.



Dated:    August 10, 2021
                                                  HELENA M. BARCH-KUCHTA
                                                  UNITED STATES MAGISTRATE JUDGE




                                              2
